116 F.3d 1484
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jimmie Small, Appellant,v.UNITED STATES of America;  Perry D. Lane, Trustee;  RichardD. Gonnerman, Agent;  Richard Burrus;  Norma T.Burrus, Family Living Trust, Appellees.
No. 96-2362, 96-3399, 96-2998, 96-3230.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 6, 1997Filed:  June 24, 1997

Appeal from the United States District Court for the Eastern District of Missouri [Unpublished].
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
In this consolidated appeal, Jimmie Small appeals from the final order of the United States District Court1 for the Eastern District of Missouri, granting summary judgment on the basis of res judicata to the United States, Department of Agriculture employee Richard D. Gonnerman, and foreclosure trustee Perry D. Lane;  and dismissing purchasers Richard Burrus and Norma T. Burrus, Family Living Trust.  (No. 96-2362.)   Small also appeals from orders denying three posttrial motions.  (No. 96-2998, 96-3230, 96-3399.)


2
We have carefully reviewed the entire record, and we affirm on the basis of the district court's opinions.  See 8th Cir.  R. 47B. Small's motions to dismiss and to strike are denied.



1
 The Honorable Mary Ann Medler, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)